Citation Nr: 0501255	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cancer of the 
parotid, claimed as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims.

The Board notes that the veteran's representative indicated 
in a June 2003 statement that the RO had acknowledged that 
the veteran had filed a timely Notice of Disagreement to the 
June 1995 rating decision which was the original denial of 
service connection for PTSD.  However, there does not appear 
to be an official determination of such in either a rating 
decision or Supplemental Statement of the Case (SSOC).  
Further, the issue certified on appeal was whether new and 
material evidence had been received, and this was the issue 
addressed by the RO when it last adjudicated the claim in the 
March 2003 Statement of the Case (SOC).  

In any event, for the reasons stated below, the Board finds 
that new and material evidence has been received regarding 
the PTSD claim, but that additional development is necessary 
with respect to the merits of the underlying service 
connection claim.  The Board also finds, as detailed in the 
REMAND section of this decision, that additional development 
is necessary regarding the cancer of the parotid claim.  
Accordingly, both issues will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection was previously denied for PTSD by a 
June 1995 rating decision, while a September 1998 rating 
decision determined that new and material evidence had not 
been received to reopen this claim.  

3.  The evidence received since the time of the last prior 
denial relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board notes that the RO appears to have sent 
the necessary preadjudication notice by correspondence dated 
in May and September 2002, both of which were prior to the 
November 2002 rating decision that is the subject of this 
appeal.  This correspondence, taken together, addressed the 
requirements for a grant of service connection, requested 
information from the veteran regarding his purported in-
service stressors, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the March 2003 SOC which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.

For the reasons detailed below, the Board has concluded that 
new and material evidence has been received, but that 
additional development is necessary regarding his claims of 
service connection for both PTSD and cancer of the parotid.  
Accordingly, no further discussion of the VCAA is warranted 
based on the facts of this case.


Background.  Service connection was previously denied for 
PTSD by a June 1995 rating decision, while a September 1998 
rating decision determined that new and material evidence had 
not been received to reopen this claim.  

The evidence of record at the time of the prior denials 
includes statements from the veteran, his service medical and 
personnel records, as well as post-service medical records 
which cover a period from 1970 to 1998.

The veteran's service medical records reflect that he was 
clinically evaluated as normal psychiatrically on his July 
1966 pre-induction examination.  However, on his concurrent 
Report of Medical History he indicated that he had 
experienced depression or excessive worry, but he had not 
experienced nervous trouble of any sort.  Records from 
October 1966 reflect that he had been nervous all his life.  
On his August 1968 separation examination, his psychiatric 
condition was clinically evaluated as normal.  Nevertheless, 
he indicated on the concurrent Report of Medical History that 
he had experienced nervous trouble, as well as depression or 
excessive worry.

The veteran's service personnel records, to include his DD 
Form 214, reflect that his military occupational specialty 
was that of a cook.  His records also reflect that he had 
active service in the Republic of Vietnam, and received the 
following medals: the Vietnam Campaign Medal; the Vietnam 
Service Medal; the National Defense Service Medal (NDSN); and 
a marksman medal (MKM M-14).

On a January 1970 VA medical examination, the psychiatric and 
personality section noted the veteran reporting that over the 
past year he had had episodes of waking up about 2 o'clock in 
the morning following bad dreams and having difficulty 
getting back to sleep.  He stated that it would sometimes 
take him an hour to get back to sleep.  However, he was found 
to be alert, emotionally stable, and competent.  Moreover, 
there was no evidence of any mental aberration.

At a February 1971 VA special neuropsychiatric examination, 
the veteran reported, in part, that his service-connected 
skin disorder made him quite nervous at times.  He also 
reported that he had been in combat in Vietnam and had 
received an honorable discharge.  Following neurological and 
mental status evaluation, it was concluded that no mental 
disorder was found.

The veteran subsequently underwent a VA PTSD examination in 
September 1994.  Diagnostic impression following examination 
was dysthymic disorder.  Further, the examiner stated that 
the veteran seemed to have been experiencing a long history 
of depressed mood for the past several years with some 
hypersomnia and low self-esteem.  However, he did not seem to 
be suffering from PTSD, and in general only had brief 
memories of recall of Vietnam that did not seem distressing 
to him at all.

Service connection was originally denied for PTSD by the 
September 1995 rating decision because there was no clear 
diagnosis of such a disability.  The subsequent September 
1998 rating decision found that new and material evidence had 
not been received, in essence, because there was still no 
competent medical diagnosis of PTSD.

The evidence received since the time of the last prior denial 
includes a PTSD questionnaire completed by the veteran in May 
2002, in which he provides descriptions of his purported in-
service stressors.  However, in the November 2002 rating 
decision, the RO stated that his response was "general" in 
nature and provided no specific or detailed information which 
to support or verify his alleged stressors.

Also added to the file since the last prior denial are 
various post-service medical records which cover a period 
through 2002.  In pertinent part, records dated in April 2002 
show a diagnosis of PTSD.  However, the etiology of this 
disorder is not clear from the records.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, the provisions of 
38 C.F.R. § 4.125(a) require that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Court has also held that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

Additionally, 38 C.F.R. § 3.159 was amended to reflect that 
in cases of an individual attempting to reopen a finally 
decided claim, VA would request any existing records from 
Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
to reopen his or her claim.  Further, 38 C.F.R. § 3.159 was 
amended to provide that VA will consider providing an 
examination or obtaining a medical opinion only if new and 
material evidence is already presented or secured.  See 66 
Fed. Reg. at 45628, 45630-45632 (Emphasis added).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for PTSD.

The record reflects that the veteran's claim was previously 
denied because there was no actual competent medical 
diagnosis of PTSD.  Here, the evidence added to the file 
includes the April 2002 medical records which diagnose PTSD.  
Further, the veteran has submitted a completed PTSD 
questionnaire regarding his purported in-service stressors.  
Although the RO found these stressors to be general in 
nature, the Board notes that this completed questionnaire 
appears to provide more detail as to these purported 
stressors than any statement that was of record at the time 
of the prior denials.  Moreover, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Based on the foregoing, the Board finds that the evidence 
received since the time of the last prior denial relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last denial, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been submitted pursuant to 38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

Reopening of the veteran's claim for service connection for 
PTSD does not end with a finding that new and material 
evidence has been received.  The Board must then address the 
merits of the underlying claim.

However, the record reflects that the RO did not do any 
follow-up regarding the veteran's purported stressors as 
described on the completed PTSD questionnaire submitted in 
May 2002.  In light of the duty to assist, the Board 
concludes that an attempt should be made to verify the 
veteran's purported stressors.  Accordingly, a remand is 
necessary.

The Board further notes that the April 2002 records which 
diagnose PTSD do not appear to contain any opinion regarding 
the etiology of this disorder; it is not clear from these 
records whether the diagnosis is linked to his period of 
active duty.  Moreover, it does not appear that the veteran's 
records were reviewed in conjunction with this diagnosis.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin, 1 Vet. App. at 175; see also 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board concludes that a remand is 
necessary in order to determine the current nature and 
etiology of the veteran's psychiatric disorder.

With regard to his cancer claim, the veteran essentially 
contends that his cancer of the parotid is due to Agent 
Orange exposure that occurred while he was on active duty in 
the Republic of Vietnam.

The veteran's service medical records contain no findings of 
cancer of the parotid during his active service. 

The veteran's service personnel records, to include his DD 
Form 214, confirm that he had active service in the Republic 
of Vietnam.

The evidence on file also includes various post-service 
medical records which cover a period from 1970 to 2002.  

A January 1970 VA medical examination contains no finding of 
cancer of the parotid.  

Records dated in April 2001 note that the veteran reported a 
4-year history of parotid swelling.  Further a CT neck scan 
conducted later that same month revealed diffuse enlargement 
of the bilateral parotid glands with no contained mass. 

A March 2002 pathology report revealed an early developing 
extranodal marginal zone B-cell lymphoma, M.A.L.T. type, in 
lymphoepithelial sialadenitis of the left parotid gland.  
Additional records indicate treatment for lymphoma of 
bilateral parotid glands.  Further, records indicate that the 
findings of lymphoepithelial sialadenitis is due to Sjorgen 
disease.

No competent medical opinion is of record which relates the 
etiology of the veteran's lymphoma of the parotid glands to 
his period of active duty, to include his presumed herbicide 
exposure therein.

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R.         § 3.309(e), Note 2.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The Board notes that cancer of the parotid glands is not one 
of the conditions specifically noted as being presumptively 
associated with herbicide exposure.  However, he has been 
diagnosed with lymphoma of the parotid glands, and non-
Hodgkin's lymphoma is one of the presumptive conditions.  
Nevertheless, the exact nature of the veteran's parotid 
condition is not clear from the record.  For example, the 
records intimate that it may have developed secondary to 
Sjorgen disease.  In addition, it is not clear from the 
records whether the condition's symptomatology satisfies the 
criteria for a compensable rating for non-Hodgkin's lymphoma 
(if applicable).  Further, the veteran's representative has 
indicated that he should be accorded a medical examination in 
conjunction with this case.  Thus, the Board concludes that 
this case should be remanded to accord the veteran an 
examination regarding the nature and etiology of his parotid 
lymphoma.

As a VA examination(s) has been deemed necessary in this 
case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
and parotid condition since August 2002.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressors, to 
include specific dates and places where 
these events occurred.

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify, these stressors through official 
channels.

4.  If any stressor is verified, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his purported psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) 
(which has been adopted by the VA in 38 
C.F.R. §§ 4.125, 4.130).  Additionally, 
the examiner should state the stressor 
upon which the diagnosis is based.  

5.  The veteran should be accorded a 
medical examination by an appropriately 
qualified specialist to address the 
nature and etiology of his parotid 
condition.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's parotid condition is causally 
related to active service, to include his 
presumed herbicide exposure therein.  All 
necessary tests should be conducted in 
conjunction with this examination, and a 
complete rationale for any opinions 
expressed should be provided.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the March 2003 SOC, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


